TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-19-00243-CV


              Mary Cheney, Surviving Spouse of Decedent Eric Cheney, Appellant

                                                     v.

 City of Killeen; Texas Department of Transportation HDR Engineering, Inc.; ITERIS, Inc.;
                             and The Levy Company, Appellees



                   FROM THE 169TH DISTRICT COURT OF BELL COUNTY,
           NO. 286720-C, THE HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                              MEMORANDUM OPINION


PER CURIAM

                We abate this cause until the briefing in Cheney v. The Levy Company,

No. 03-19-00334-CV, and Cheney v. Iteris, Inc., No. 03-19-00335-CV, is complete. We direct the

appellant to notify the Court when the briefing is complete in Cheney v. The Levy Company,

No. 03-19-00334-CV, and Cheney v. Iteris, Inc., No. 03-19-00335-CV, at which time we will

reinstate this case.

                It is so ordered on July 25, 2019.



Before Chief Justice Rose, Justices Kelly and Smith

Abated

Filed: July 25, 2019